Proceeding pursuant to CPLR article 78 to review a determination of respondent Commissioner of the New York State Department of Social Services, dated May 19, 1983, which, after a fair hearing, sustained a determination of the local agency terminating petitioner’s eligibility for public assistance.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
There was substantial evidence to support the determination. We particularly note (1) the testimony of Ms. Mittendorf, the local agency’s investigator, based on her contemporary notes of the interviews with petitioner as to the identity of the father of the as yet unborn child and as to the reason why she had earlier stated that the father was unknown, and (2) the fact that petitioner’s counsel at the fair hearing chose neither to cross-examine the investigator nor to examine her notes. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.